Notice of Pre-AIA  or AIA  Status
The present application is being exa3mined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Argument
1.             Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. The applicant argues the italicized claim 1 subject matter on page 6 of the remarks:
             “the processor determining a desirable adjustment to the brightness control so that a brightness level of images captured by the image capturing device is lowered if the depth value of the target area relative to the camera is less than a threshold depth value”, 
              The applicant argues this limitation on pages 7 – 8 of the remarks,  and states that the office action citations Tokui [0060 – 63] does not teach the limitation, and Tokui’s disclosed “image processing intensity” is for the pixel and it does not correspond to “a brightness level of image captured by the image capturing device” as claimed.
              This argument is not persuasive, respectfully the claim language is met according to either the verbatim language or its equivalent terminology as it is understood by one of ordinary skill in the art.  “the processor determining a desirable adjustment to the brightness control so that a brightness level of images captured by the image capturing device” , for this part of the limitation and based on the specification para [0021 – 22, 42] of the application “the processor is processing digital information of the image captured by a digital camera (image capturing device) as it could be displayed, therefore per text book definition of a digital camera or any electronic image capturing device the image is formed on a sensor array of the camera that includes plurality of pixels and the intensity / voltage / gain of the pixels determines the brightness of the image that could be displayed on the camera screen or any other display using the pixels of the display. Again, per specification and as known in the art, the processing of the digital information is processing of bits of zero and ones. Thus, the brightness of the image is the brightness of the plurality of pixels that display the image, and this brightness is the intensity (voltage) of the pixels as represented via the value of the number of bits that are assigned to show the brightness/luminance of each pixel.  Tokui [0060 – 63] as detailed in the office action clearly meets the claim language. Please note specification para [0042] “the brightness control may be coupled to, or comprise, an adjustable gain of an image sensor of the camera”, Thus per specification of the instant application, the brightness control of the image taken, is adjusted by adjusting the gain of the image sensor of the camera, which means, adjusting the intensity of the pixels of the image sensor of the camera. Also per specification, the adjustment of pixel gain/intensity/voltage may be used the same way in a display to control the brightness. Thus, the applicant’s argument is contradictory to their own specification and the prior art knowledge.
              The applicant continues for the second part of the limitation above “a brightness level of images captured by the image capturing device is lowered if the depth value of the target area relative to the camera is less than a threshold depth value”, and further argues against Tokui Fig 2 and [0060 – 63], and states “threshold value” is not disclosed. Respectfully the examiner disagrees as detailed in the office action page 4, [0061-63] are mapped to each element of the claim language, and in addition on page 5 was noted that  “Furthermore, the limitation "threshold" is additionally met in verbatim matching by [0119] "If the value of the depth information D2 at the object pixel is lower than the predetermined threshold value, the determiner 2111 supplies the result of the determination to the intensity calculator 2113 along with the depth information D2"}.  Additionally, for “depth threshold” please note the example in [0064] “For example, if the range of the depth values included in the depth information for one image that is input is from 20 to 100, the intensity parameter .alpha.1 is set so that the intensity parameter .alpha.1 is minimized when the depth value is equal to 20 and the intensity parameter .alpha.1 is maximized when the value of the depth information is equal to 100.  
  


Allowable Subject Matter
2.          Claims 3 (method) and 13 (apparatus) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                  Reason for Allowance
           The invention is novel because it distinguishes itself from the prior art and the NPL publications searched.  It sets forth specific claim limitations clearly defined which are neither taught nor suggested by the prior art as a whole, either alone or in combination; the limitations not found are as following:
            “further comprising: conditioned upon the processor determining that the adjustment of the brightness control is to be manually adjusted, the processor over-riding manual control of the brightness control if an operator of the brightness control is causing the brightness level of images captured by the image capturing device not to be lowered if the depth value of the target area relative to the camera is less than the threshold depth value”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 4, 10, 11, 14, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tokui et al., hereinafter Tokui (US 20140333726 A1).

              Regarding claim 1, Tokui discloses “A method for automatic adjustment of a brightness control for images captured by an image capturing device, the method comprising: [0061 – 63],

[0060];
            {[0060] as cited "For example, in the case of an image of an object, which is taken by a camera (image capturing device), the depth value at a pixel is a value representing the distance from the camera (the point of view) to the object represented by the pixel", 
               [0061-63] details the automatic adjustment value of brightness (image processing intensity S1) based on depth value threshold},


             the processor determining a desirable adjustment to the brightness control so that a brightness level of images captured by the image capturing device is lowered if the depth value of the target area relative to the camera is less than a threshold depth value; and the processor controlling adjustment of the brightness control to the desirable adjustment.
              {[0061-63] details the automatic adjustment value of brightness (image processing intensity S1) based on depth value threshold as cited in [0061] "to improve the sense of depth to the image information G1i input into the image processing apparatus 1100 in accordance with the image processing intensity S1 determined by the image processing intensity determiner 1101 to output the result of the image processing as the output image information G1o" and [0063] "The graph illustrated in FIG. 2 has the characteristics in which the intensity parameter .alpha.1 (brightness) is increased with the increasing depth value (the increasing distance from monotonic increasing relationship in the light of continuity of the object.  The image processing intensity S1 has a value indicating higher image processing intensity with the increasing intensity parameter .alpha.1".  Please note, as just cited in [0063]  "The graph illustrated in FIG. 2 has the characteristics in which the intensity (brightness) parameter .alpha.1 is increased (a monotonic increasing relationship) with the increasing depth value (the increasing distance from the point of view)" from the right side to the left side of Fig 2, is equivalent to, "The graph illustrated in FIG. 2 has the characteristics in which the intensity parameter .alpha.1 is decreased (a monotonic decreasing relationship) with the decreasing depth value (the decreasing distance from the point of view)", from the left side to the right side of Fig 2. 
   Furthermore, the limitation "threshold" is additionally met in verbatim matching by [0119] "If the value of the depth information D2 at the object pixel is lower than the predetermined threshold value, the determiner 2111 supplies the result of the determination to the intensity calculator 2113 along with the depth information D2"}.    


                 Regarding claim 4, Tokui further discloses “The method of claim 1, further comprising: the processor determining the depth value as one of an average depth value and a minimum depth value for a surface topology of the target area”, met by [0233] as cited "uses an average value in a certain region as the depth information D3 corresponding to the region of the detected face". 


                Regarding claim 10, Tokui further discloses “The method of claim 1, wherein the processor determining the desirable adjustment to the brightness control comprises: the processor determining the desirable adjustment to the brightness control by using a look-up table indexed by depth values relative to the image capturing device”, met by [0072], as cited “Alternatively, the image processing intensity (brightness) determiner 1101 may store a LUT (look-up table) in which the depth value is associated with the intensity parameter .alpha.1 and an LUT in which the vertical position is associated with the intensity parameter .beta.1 and the image processing intensity S1 may be determined by switching the LUT to be referred to depending on the depth value”,
and “depth values relative to the image capturing device” was already noted by [0060] as cited "For example, in the case of an image of an object, which is taken by a camera, the depth value at a pixel is a value representing the distance from the camera (the point of view) to the object represented by the pixel".


          Regarding claims 11, 14, 20, these claims implement the apparatus for which its hardware met by (Fig 6,  image capturing device 1200 and 1201, processor 1102), and for which the method that details its process was noted in claims 1, 4, 10 and rejected under the same rationale.

Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 9, 12, 19 are rejected under 35 U.S.C. 103 as being un-patentable over Tokui et al., hereinafter Tokui (US 20140333726 A1) in view of Spero (US 20120206050 A1).
               Regarding claim 2, Tokui discloses claim 1, “and conditioned upon the processor determining that the adjustment of the brightness control is to be automatically adjusted, the processor automatically controlling adjustment of the brightness control to the desirable adjustment” as detailed in claim 1,
                  Tokui is silent for “The method of claim 1, further comprising: the processor determining whether the adjustment of the brightness control is to be automatically or manually adjusted”,
                However, Spero in a similar field of endeavor teaches these limitations as cited in [0211] "The digital headlamp will automatically or manually be adjusted to the optimal intensity (brightness) and SPD lighting parameters for the environmental conditions at hand, and 
              the analogous art is met by [0227] "In another embodiment an outward and inward facing camera 316 is used to acquire both images of the scene ahead and the driver's gaze and using both sets of data adjust the headlamp illumination (brightness).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokui as taught in Spero to provide “the processor determining whether the adjustment of the brightness control is to be automatically or manually adjusted”, for the purpose of, allowing the user flexibility to either manually control the brightness or allow the system to provide automatic brightness adjustments.


               Regarding claim 9, Tokui discloses claim 1, but Tokui is silent for “The method of claim 1, wherein the target area is a default area unless overridden by an operator specified area”,
                However, Spero in a similar field of endeavor teaches this limitations as cited in [0227] "In another embodiment an outward and inward facing camera 316 is used to acquire both images of the scene ahead and the driver's gaze {gaze defines an operator specified area in light of specification para 30} and using both sets of data adjust the headlamp illumination (brightness).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokui as taught in Spero to provide “wherein the target area is a default area unless overridden by an operator specified area” {wherein gaze is at an operator specified area in light of specification para 30}, for the purpose of, allowing the user flexibility in controlling the brightness 

                Regarding claims 12, 19, these claims implement the apparatus for which its hardware met by (Fig 6, image capturing device 1200 and 1201, processor 1102), and for which the method that details its process was noted in claims 2, 9 and rejected under the same rationale.


5.	Claims 5 – 8, 15 – 18 are rejected under 35 U.S.C. 103 as being un-patentable over Tokui et al., hereinafter Tokui (US 20140333726 A1) in view of Sarmast et al., hereinafter Sarmast (US 20130050426 A1).

                Regarding claim 5, Tokui discloses claim 1, and “The method of claim 1, wherein the image capturing device comprises a camera [0060]” but Tokui does not specifically disclose “and wherein the brightness control is coupled to one of an adjustable gain of an image sensor of the camera and an adjustable power output for an illuminator of the camera”.
                  Sarmast in a similar field of endeavor teaches “and wherein the brightness control is coupled to one of an adjustable gain of an image sensor of the camera and an adjustable power output for an illuminator of the camera” as cited in [0041] "may modify either the intensity of the light being projected into an environment (e.g., by increasing or decreasing the amount of current or power supplied to the light source) or  cited in [0040]  "(i.e., the higher light intensity is used to illuminate objects at a farther distance than the lower light intensity).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokui as taught in Sarmast to provide “wherein the brightness control is coupled to one of an adjustable gain of an image sensor of the camera and an adjustable power output for an illuminator of the camera”, for the purpose of, allowing the camera versatility to control the brightness of the captured image in the way that is best suitable for the scene being captured.

    Regarding claim 6, Tokui / Sarmast discloses claim 5, and Tokui further discloses “The method of claim 5, wherein the processor determining the desirable adjustment to the brightness control comprises: the processor determining the desirable adjustment to the brightness control such that the brightness level monotonically decreases as the depth value changes from the threshold depth value to a minimum depth value”, 
 These limitations were detailed in claim 1, and met by Fig 2, [0060 – 63],
Please note, as just cited in  [0063]  "The graph illustrated in FIG. 2 has the characteristics in which the intensity (brightness) parameter .alpha.1 is increased (a monotonic increasing relationship) with the increasing depth value (the increasing distance from the point of view)" from the right side to the left side of Fig 2, is equivalent to, "The graph illustrated in FIG. 2 has the characteristics in which the intensity parameter .alpha.1 is decreased (a monotonic decreasing relationship) with the decreasing depth value (the decreasing distance from the point of view)", from the left side to the right side of Fig 2. Furthermore, the limitation "threshold" is additionally met in verbatim matching by [0119] "If the value of the depth information D2 at the object pixel is lower than the predetermined threshold value, the determiner 2111 supplies the result of the determination to the intensity calculator 2113 along with the depth information D2"}.    


               Regarding claim 7, Tokui / Sarmast discloses claim 6, and Tokui further discloses “The method of claim 6, wherein the processor determining the desirable adjustment to the brightness control such that the brightness level monotonically decreases as the depth value changes from the threshold depth value to a minimum depth value comprises: the processor determining the desirable adjustment to the brightness control such that a rate that the brightness level monotonically decreases, as the depth value changes from the threshold depth value to the minimum depth value”
      These limitations were detailed in claim 1, and met by Fig 2, [0060 – 63],
Please note, as just cited in [0063]  "The graph illustrated in FIG. 2 has the characteristics in which the intensity (brightness) parameter .alpha.1 is increased (a monotonic increasing relationship) with the increasing depth value (the increasing distance from the point of view)" from the right side to the left side of Fig 2, is equivalent to, "The graph illustrated in FIG. 2 has the characteristics in which the intensity parameter .alpha.1 is decreased (a monotonic decreasing relationship) with the decreasing depth value (the decreasing distance from the point of view)", from the left side to the right side of Fig 2. Furthermore, the limitation "threshold" is additionally met in verbatim matching by [0119] "If the value of the depth information D2 at the object pixel is lower than the predetermined threshold value, the determiner 2111 supplies the result of the determination to the intensity calculator 2113 along with the depth information D2"}.    

                “is a function of a characteristic of an image captured by the camera”, in light of the specification, “the characteristic is the brightness of an image captured by the camera”, and the brightness changes as a function of the depth from the view point (camera) to the object in the scene, as met above.
                Regarding claim 8, Tokui / Sarmast discloses claim 5, and Tokui further discloses “The method of claim 5, wherein the threshold distance is a function of a characteristic of an image captured by the camera”
      [0063]  "The graph illustrated in FIG. 2 has the characteristics in which the intensity (brightness) parameter .alpha.1 is increased (a monotonic increasing relationship) with the increasing depth value (the increasing distance from the point of view)" from the right side to the left side of Fig 2, is equivalent to, "The graph illustrated in FIG. 2 has the characteristics in which the intensity parameter .alpha.1 is decreased (a monotonic decreasing relationship) with the decreasing depth value (the decreasing distance from the point of view)", from the left side to the right side of Fig 2. Furthermore, the limitation "threshold" is additionally met in verbatim matching by [0119] "If the value of the depth information D2 at the object pixel is lower threshold value, the determiner 2111 supplies the result of the determination to the intensity calculator 2113 along with the depth information D2"}.    


                Regarding claim 15 – 18, these claims implement the apparatus for which its hardware met by (Fig 6, image capturing device 1200 and 1201, processor 1102), and for which the method that details its process was noted in claims 5 – 8 and rejected under the same rationale.

Conclusion
              Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422